51 Wash. 2d 445 (1957)
319 P.2d 543
F.B. EXNER, Appellant,
v.
THE CHEHALIS FLUORIDATION LEAGUE et al., Respondents.[1]
No. 34354.
The Supreme Court of Washington, Department One.
December 19, 1957.
McMicken, Rupp & Schweppe and Mary Ellen Krug, for appellant.
Lee J. Campbell, for respondents.
PER CURIAM:
This is an appeal from the trial court's finding that the appellant failed to meet the burden of proof placed upon him to sustain his cause of action, and from the judgment of dismissal.
Appellant contends that the trial court required an improper degree of proof and that, therefore, the judgment should be reversed.
In finding No. 7, the court made two determinations, (1) that the appellant had not proved his case beyond a reasonable doubt, and (2), specifically, that an essential element did not exist. Hence, it is clear that the trial court found that the appellant had not sustained the burden of proof under any theory.
Our review of the record convinces us that the evidence does not preponderate in favor of the appellant.
[1] Assuming that the judgment of the trial court is based upon an erroneous ground, it will be sustained if correct upon any ground within the pleadings and established by the proof. Ennis v. Ring, 49 Wn. (2d) 284, 300 P. (2d) *446 773 (1956), and case cited; Witzel v. Tena, 48 Wn. (2d) 628, 295 P. (2d) 1115 (1956), and cases cited.
The judgment is affirmed.
NOTES
[1]  Reported in 319 P. (2d) 543.